Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 1/7/2021 has been considered.  Claims 1 and 11 have been amended and Claims 2-3 and 12-13 have been cancelled.  Claims 1, 4-11, and 14-20 are pending and an action on the merit follows.  

Response to Arguments
35 USC 101
	Applicant argues that the pending claims are not drawn to abstract principles.  Specifically, Applicant asserts that Applicant’s paragraph [0040] specifies sensory components and that Applicant’s systems and methods are implemented by providing sensors on vehicles, transmitting electronic signals carrying contextual data for deliveries, processing data through a specifically-programmed processor to allocate the vehicles, and transmitting instructions for delivery.  Applicant further argues that the disclosed systems and methods “amount to specifically more than organizational human activity or a generic computer, and are not directed to an abstract idea or mere instructions or insignificant extra solution activity and integrate a judicial exception into a practical application.”  Examiner respectfully disagrees.  Examiner submits that, as discussed in the Non-Final Rejection filed 1/6/2021, Applicant’s limitations largely disclose mental concepts (i.e. generate a list, determine a delivery risk, determine a cost of delivering) and certain methods of organizing human activity (i.e. process an internet-based order) and that the elements that are additionally disclosed are insufficient to overcome the abstractions recited in the claims.  For example, the specifically-programmed processor that Applicant asserts is sufficient in part to overcome the abstract idea (“Remarks” at 11) is recited at a high level of generality such that it amounts to no more than mere instructions to recite a judicial exception.  Additionally, the Supreme Court See MPEP 2106.05 (b) (I) (quoting Alice and In re Alappat) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection”).  Moreover, Examiner respectfully submits that collecting data via sensory components for processing and resource allocation amounts to “mere data gathering” and “field of use.”  2106.05 (g-h).  In particular, Examiner notes that collecting and analyzing data wherein the data is limited to the realm of customer order fulfillments and delivery amounts to field of use.  Further, the additional element of a sensor for indicating data merely adds insignificant extra-solution activity to the judicial exception.  84 Fed. Reg. 50, 55 (“For example, a mere data gathering such as a step of obtaining information….”). 
	Applicant further asserts that the pending claims are directed to a particular practical application that imposes meaningful limits and that the claims are directed to a specific solution in the software arts.  Examiner respectfully disagrees.  For the foregoing reasons, Examiner respectfully submits that the claims are directed to generic elements executing instructions that amount to abstract concepts.  Moreover, Examiner finds that the pending claims are distinguishable from claims found to embody specific solutions to technological problems.  See e.g., MPEP 2106.05 (a) (I) (suggesting that a particular way of programming software to create menus may amount to patent-eligible subject matter); MPEP 2106.05 (a) (II) (suggesting that a particular configuration of inertial sensors may aid in findings of particular solution).  Examiner thus maintains the eligibility rejection as indicated in the action below.  
35 USC 103
	Applicant argues that Klein in view of Gorjestani et al. does not explicitly disclose “generating ‘a combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles on the generated list,’ followed by generating ‘a ranking of the combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles on the generated list,’ in order to ‘select, from the ranking of the combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles, a delivery vehicle associated with a ranking corresponding to the lowest combined cost-of-delivery and delivery-risk factor 
	Applicant further argues that Skaaksrud does not explicitly disclose “the delivery vehicles each include at least one sensor configured to:  indicate a geographic location of the delivery vehicles, indicate a direction of travel of the delivery vehicles, indicate a speed of travel of the delivery vehicles, and detect at least one object around the delivery vehicle” and “transmit electronic data indicating… for storage.”  Examiner agrees and has cited prior art in the action below that better addresses Applicant’s amended limitations as necessitated by Applicant’s amendments.  Specifically, Examiner submits that Skaaksrud teaches concepts relating to nodes for monitoring context of delivery vehicles and packages through ID and master nodes but does not explicitly disclose the details of Applicant’s limitations (i.e. a sensor that collects the vehicle data and directly submits the vehicle data to a delivery database for vehicle storage).  
	Applicant further argues that none of Klein, Gorjestani et al., Skaaksrud, or Scicluna et al. separately or in combination teach “‘determine a cost of delivering the at least one product to the customer via each of the delivery vehicles on the generated list.”  Specifically, Applicant asserts that Scicluna et al. teach delivery vehicles being selected based on proximity as proximity equates to less fuel consumption, less wear and tear, decreased accidents, less fatigue, and lower costs, and that Scicluna et al. therefore do not factor in the considerations of Applicant’s claims to arrive at Applicant’s claimed invention.  Examiner respectfully disagrees.  Examiner first notes that cost may be based on a variety of factors and that optimizing cost may therefore differ among various entities.  Accordingly, Examiner finds that under the broadest reasonable interpretation of the claims, Applicant’s disclosure of “cost” based on inventory management data including, inter alia, location, direction of travel, and surroundings, is taught by Scicluna et al. in the latter’s scoring and processing of various vehicles in optimizing resource management.  See Scicluna et al. at [0020].  Specifically, Scicluna et al. teach a score being calculated for a set of candidate vehicles (FIG. 3) [0216] wherein the candidate vehicles are scored based on a variety of See Scicluna et al. at [0270]) and that the journey cost module is further based on rates of travel [0338] and that the information comprising the orientation and velocity of nearby objects is used in vehicle allocation [0363].  As such, Examiner respectfully submits that the disclosure of Scicluna et al. does teach the theme of Applicant’s limitations regarding a cost based on contextual data such as location, direction, and speed and surrounding conditions.  Moreover, Examiner respectfully notes that the rejections of Claims 1 and 11 is based on a combination of references and that Examiner has cited Klein in view of Gorjestani et al., Scicluna et al., and Dupray et al. in disclosing all of Applicant’s limitations below.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claims 1 and 11 substantially recite the limitations:  a system for facilitating delivery to customers of products purchased by the customers of a retailer via internet-based orders, the system comprising:  an order processing server configured to process an internet-based order for at least one product placed by a customer of the retailer, the order processing server being configured to permit a customer computing device to access the order processing server via a graphical interface generated on the customer computing device in response to a signal sent to the customer computing device by the order processing server, the graphical interface generated on the customer computing device including at least one input field configured to permit the customer to place the order for the at least one product and to elect to have the at least one product ordered by the customer to be delivered to the customer; an electronic database storing inventory management data including:  data indicating geographic locations of a plurality of retail stores where the at least one product is stocked; data indicating on-hand inventory at the retail stores where the at least one product is stocked; data indicating a time frame within which the at least one product is to be delivered to the customer; data indicating geographic locations of delivery vehicles, direction of travel of the delivery vehicles, speed of travel of the delivery vehicles, objects around the delivery vehicles, and pending tasks of the delivery vehicles, the delivery vehicles being available to deliver the at least one product to the customer from the retail stores where the at least one product is stocked, wherein the delivery vehicles each include at least one sensor configured to:  indicate a geographic location of the delivery vehicles, indicate a direction of travel of the delivery vehicles, indicate a speed of travel of the delivery vehicles, and detect at least one object around the delivery vehicles; and transmit electronic data indicating the geographic location of the delivery vehicles, the direction of travel of the delivery vehicles, the speed of travel of the delivery vehicles, and the at least one object detected around the delivery vehicles to the electronic database for storage; and a computing device in communication with the order processing server and the electronic database, the computing device including a processor-based control circuit, wherein, in response to receipt of a signal from the order processing server indicating that the customer placed an order for the at least one product and elected to have the at least one product ordered by the customer be delivered to the customer, the computing device is configured to:  obtain the inventory management data from the electronic database; and based on the obtained inventory management data to:  generate a list of the delivery vehicles that are capable of delivering the at least one product to the customer; determine a delivery risk associated with delivering the at least one product to the customer via each of the delivery vehicles on the generated list; determine a cost of delivering the at least one product to the customer via each of the delivery vehicles on the generated list; based on the determined delivery risk associated with delivering the at least one product to the customer via each of the delivery vehicles on the generated list and based on the determined cost of delivering the at least one product to the customer via each of the delivery vehicles on the generated list:  generate a combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles on the generated list; and generate a ranking of the combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles on the generated list; select, from the ranking of the combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles, a delivery vehicle associated with a ranking corresponding to the lowest combined cost-of-delivery and delivery-risk factor score as the delivery vehicle to deliver the at least one product to the customer; and generate by the computing device and transmit from the computing device an electronic notification including:  an instruction to use the selected delivery vehicle to deliver the at least one product to the customer; and an indication of a delivery address of the customer.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind and certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than reciting “customer computing device,” “signal(s),” “graphical user interface,” “at least one sensor,” “internet,” “order processing server,” “electronic database,” “computing device,” “delivery vehicle,” “electronic notification,” and “processor-based control circuit” nothing in the claim precludes the steps from practically being performed in the mind or precludes the steps from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of this claim 
The abstract idea is not integrated into a practical application.  As stated above, Claims 1 and 11 recite the additional elements of “customer computing device,” “signal(s),” “graphical user interface,” “at least one sensor,” “internet,” “order processing server,” “electronic database,” “computing device,” “delivery vehicle,” “electronic notification,” and “processor-based control circuit” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of processing orders and selecting data), add insignificant extra-solution activity to the abstract idea (i.e. collecting data (MPEP 2106.06 (g)), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology (MPEP 2106.05 (h))) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to allocate resources for product delivery.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.
The additional elements “customer computing device,” “signal(s),” “graphical user interface,” “at least one sensor,” “internet,” “order processing server,” “electronic database,” “computing device,” “delivery vehicle,” “electronic notification,” and “processor-based control circuit” are not construed by the specification as “significantly more” than what is already known.  Further, the functions of all elements in the claims do not recite significantly more than electronic computing devices (computing device(s), control circuit, server) with storage means (database) and interface abilities (graphical user Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016).  Further, the courts found that “Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”  Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014).  Additionally, applying conventional sensory components to a consumer field does not overcome the rejection in light of MPEP 2106.05 (g) (h) (Extra Insignificant Extra-Solution Activity and Field of Use and Technological Environment), wherein collecting and transmitting information is directed towards mere data gathering.  For example, a sensor for indicating direction of travel is not sufficient to amount to “significantly more” than the abstract idea as the collection and indication of directional information in the claims falls under courts’ categorizations of generic elements performing well-understood, routine, and conventional activities.  MPEP 2106.05 (g).  Accordingly, the sensors amount to well-understood, routine, and conventional activity.  The integration of the “internet” into the systems and steps is also insufficient to render the claims patent eligible as the courts have found that using the internet to gather data amounts to well-understood, routine, and conventional activity.  MPEP 2106.05 (d) (II).  Further, a “signal” for data transmission amounts to activity that the courts have indicated is insufficient to overcome the abstract idea.  See MPEP 2106.05 (d) (II) (“Receiving or transmitting data over a network….”).  The delivery vehicle as claimed here is merely receiving messages to be scheduled for delivery, and thus amounts to field of use activity.  See MPEP 2106.05 (h) (contending that limiting the application of the abstract idea to a particular technological environment).  The notifications sent in an electronic format to the vehicles similarly amount to such field of use activity and thus is insufficient to amount to significantly more than the abstract idea.  MPEP 2106.05 (h).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements 
Dependent claims 4-10 and 14-20 do not add “significantly more” to the eligibility of claims 1 and 11, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (U.S. Patent Application Publication No. 20130151381) and Gorjestani et al. (U.S. Patent Application Publication No. 20150356501) in view of Scicluna et al. (U.S. Patent Application Publication No. 20160247109) and Dupray et al. (U.S. Patent Application Publication No. 20170069214).  

As per Claims 1 and 11, Klein teaches a system for facilitating delivery to customers of products purchased by the customers of a retailer via internet-based orders ([0021]), the system comprising:	an order processing server configured to process an internet-based order for at least one product placed by a customer of the retailer, the order processing server being configured to permit a customer computing device to access the order processing server via a graphical interface generated on the customer computing device in response to a signal sent to the customer computing device by the order processing server (FIG. 1) [0021], the graphical interface generated on the customer computing device including at least one input field configured to permit the customer to place the order for the at least one product and to elect to have the at least one product ordered by the customer be delivered to the customer [0031-0032];
an electronic database storing inventory management data (FIG. 1) [0021] [0024], including:  
data indicating geographic locations of a plurality of retail stores where the at least one product is stocked [0021-0022] [0047]; 
data indicating on-hand inventory at the retail stores where the at least one product is stocked [0047];
data indicating a time frame within which the at least one product is to be delivered to the customer [0033] [0035]; and
a computing device in communication with the order processing server and the electronic database (FIG. 1) [0021-0026], the computing device including a processor-based control circuit [0018], wherein, in response to receipt of a signal from the order processing server indicating that the customer placed an order for the at least one product and elected to have the at least one product ordered by the customer be delivered to the customer [0033], the computing device is configured to:
	obtain the inventory management data from the electronic database [0025-0026] [0045]; and
	based on the obtained inventory management data to:
		determine a cost of delivering the at least one product to the customer [0023].
	Klein does not explicitly disclose that the sales data sent to the master inventory [0035] incorporates the time window in the customer order data [0033].  However, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to include the time frame in the sales information in the electronic database in order to better track order statuses, thereby allowing customers to anticipate potential delays in shipping, thus increasing shipping throughout the order process.  One having ordinary skill in the art would be motivated to make this modification in order to increase customer satisfaction, and thus increase future retail interactions.  These inventions when viewed in a combined state would yield predictable results in tracking sales data.  
Klein teaches deliver the at least one product to the customer from the retail stores where the at least one product is stocked [0033].  Klein does not explicitly disclose but Gorjestani et al. do teach 
	data indicating geographic locations of delivery vehicles and pending tasks of the delivery vehicles, the delivery vehicles being available to deliver the at least one product to the customer, wherein the delivery vehicles each include at least one sensor configured to:  indicate a geographic location of the delivery vehicles [0027] [0113] [0125]; and transmit electronic data indicating the geographic location of the delivery vehicles [0027] [0113] [0125];
	obtain the inventory management data [0027] [0113] [0125]; and
	generate a list of the delivery vehicles that are capable of delivering the at least one product to the customer [0027] [0113];
	determine a delivery risk associated with delivering the at least one product to the customer via each of the delivery vehicles on the generated list [0027];
	select a delivery vehicle as the delivery vehicle to deliver the at least one product to the customer [0027] [0030] [0113]; and
	generate by the computing device and transmit from the computing device an electronic notification including:  an instruction to use the selected delivery vehicle to deliver the at least one product to the customer and an indication of the delivery address of the customer [0028] [0113].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Klein et al. with data indicating geographic locations of the delivery vehicles and pending tasks of the delivery vehicles, the delivery vehicles being available to deliver the at least one product to the customer, wherein the delivery vehicles each include at least one sensor configured to:  indicate a geographic location of the delivery vehicles; and obtain the inventory management data; generate a list of the delivery vehicles that are capable of delivering the at least one product to the customer; determine a delivery risk associated with delivering the at least one product to the customer via each of the delivery vehicles on the generated list; select a delivery vehicle as the delivery vehicle to deliver the at least one product to the customer; and generate by the computing device and transmit from the computing device an electronic notification including:  an instruction to use the selected delivery vehicle to deliver the at least one product to the customer and an indication of the delivery address of the customer as seen in Gorjestani et al. in order to allow for the use of a variety of factors in assessing best methods to deliver goods [0027], thereby increasing efficiency and accuracy in making deliveries.  One having ordinary skill in the art would be motivated to make this modification in order to enhance customer satisfaction, and thus increase potential retailer profits stemming from 
	Klein and Gorjestani et al. do not explicitly disclose but Scicluna et al. teach 
	data indicating speed of travel of the delivery vehicles, objects around the delivery vehicles [0363];
	wherein the delivery vehicles each include at least one sensor configured to:  indicate a geographic location of the delivery vehicles, indicate a speed of travel of the delivery vehicles, and detect at least one object around the delivery vehicles; and transmit electronic data indicating the geographic location of the delivery vehicles, the speed of travel of the delivery vehicles, and the at least one object detected around the delivery vehicles to the electronic database for storage [0178] [0363]; and
	determine a cost of delivering the at least one product to the customer via each of the delivering vehicles on the generated list (Scicluna et al. teach calculating a distance score and that distance equates to cost [0251];
	based on the determined delivery risk associated with delivering the at least one product to the customer via each of the delivery vehicles on the generated list and based on the determined cost of delivering the at least one product to the customer via each of the delivering vehicles (FIG. 4) on the generated list:
		generate a combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles on the generated list (Scicluna et al. teach summing the scores (FIG. 4));
		generate a ranking of the combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles on the generated list (Scicluna et al. teach making an allocation based on the scores for a candidate pool of vehicles [0059]);
		select, from the ranking of the combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles, a delivery vehicle associated with a ranking corresponding to the lowest combined cost-of-delivery and delivery-risk factor score as the delivery vehicle to deliver the at least one product to the customer (Scicluna et al. teach that the best scores are lower scores [0247] and choosing a vehicle for delivery (FIG. 3)).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Klein in view of Gorjestani et al. with data indicating speed of travel of the delivery vehicles, objects around the delivery vehicles; wherein the delivery vehicles each include at least one sensor configured to:  indicate a geographic location of the delivery vehicles, indicate a speed of travel of the delivery vehicles, and detect at least one object around the delivery vehicles; and transmit electronic data indicating the geographic location of the delivery vehicles, the speed of travel of the delivery vehicles, and the at least one object detected around the delivery vehicles to the electronic database for storage; and determine a cost of delivering the at least one product to the customer via each of the delivering vehicles on the generated list; based on the determined delivery risk associated with delivering the at least one product to the customer via each of the delivery vehicles on the generated list and based on the determined cost of delivering the at least one product to the customer via each of the delivering vehicles on the generated list:  generate a combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles on the generated list; generate a ranking of the combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles on the generated list; select, from the ranking of the combined cost-of-delivery and delivery-risk factor score for each of the delivery vehicles, a delivery vehicle associated with a ranking corresponding to the lowest combined cost-of-delivery and delivery-risk factor score as the delivery vehicle to deliver the at least one product to the customer as seen in Scicluna et al. in order to effectively manage vehicle fleets while minimizing distance travelled in fulfilling requests [0014], thereby decreasing overhead costs associated with deliveries.  One having ordinary skill in the art would be motivated to make this modification in order to increase successful and timely deliveries to consumers, thereby enhancing customer satisfaction.  These inventions when viewed in a combined state would yield predictable results in product delivering practices.  
	Klein, Gorjestani et al., and Scicluna et al. do not explicitly disclose but Dupray et al. do teach an electronic database storing inventory management data including:  data indicating direction of travel of the delivery vehicles and wherein the delivery vehicles each include at least one sensor configured to:  indicate a direction of travel of the delivery vehicles; and transmit electronic data indicating the direction of travel of the delivery vehicles to the electronic database for storage [0216] [0221-0222] [0280] [0299] [0301] [0351].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Klein in view of Gorjestani et al. and Scicluna et al. with an electronic database storing inventory management data including:  data indicating direction of travel of the delivery vehicles and wherein the delivery vehicles each include at least one sensor configured to:  indicate a direction of travel of the delivery vehicles; and transmit electronic data indicating the direction of travel of the delivery vehicles to the electronic database for storage as seen in Dupray et al. in order to decrease costs associated with delivery-based entities and in order to provide more variety and efficiency in customer deliveries, thus enhancing the customer experience [0299] [0301]. 
  
	As per Claims 4 and 14, Klein teaches the control circuit of the computing device is configured to analyze the at least one of the following additional factors based on the obtained inventory management data:  pending internet-based product orders being processed by the retailer; and delivery restrictions associated with the customer who purchased the at least one product from the retailer via the internet-based order [0033].
	Klein does not explicitly disclose but Gorjestani et al. do teach to select the delivery vehicle to deliver the at least one product [0113].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Klein with to select the delivery vehicle to deliver the at least one product as seen in Gorjestani et al. in order to incorporate a variety of criteria in finding the best means for delivering a goods [0027], thereby increasing efficiency in deliveries.  One having ordinary skill in the art would be motivated to make this modification in order to increase customer satisfaction, and thus 

	As per Claims 5 and 15, Klein does not explicitly disclose but Gorjestani et al. do teach the electronic notification further indicates a time within which the at least one product is to be delivered to the customer [0009].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Klein et al. with the electronic notification further indicates a time within which the at least one product is to be delivered to the customer as seen in Gorjestani et al. in order to allow more accurate and reliable information to be sent to the customer, thereby allowing the customer to make more informed decisions as to whether the customer should remain at a location for delivery or move elsewhere [0009].  One having ordinary skill in the art would be motivated to make this modification in order to expedite deliveries by allowing more informed decision making.  These inventions when viewed in a combined state would yield predictable results in effecting deliveries of customer orders.  

	As per Claims 6 and 16, Klein teaches the electronic database further includes:  data indicating geographic locations of a plurality of product stocking facilities where the at least one product is stocked ([0047]); and data indicating on-hand inventory at the product stocking facilities where the at least one product is stocked ([0047]).  

	As per Claims 7 and 17, Klein teaches the product stocking facilities include at least one of:  a distribution center of the retailer, a fulfillment center of the retailer, and a mobile storage station of the retailer [0038].  

As per Claims 8 and 18, Klein teaches the electronic database further comprises customer demand forecast data associated with products stocked at the product stocking facilities [0034].

	As per Claims 9 and 19, Klein teaches the electronic database further comprises customer demand forecast data associated with products stocked at the retail stores [0034].

	As per Claims 10 and 20, Klein teaches the computing device is configured to:  obtain the customer demand forecast data from the electronic database; and allocate the products between the retail stores based on the customer demand forecast data obtained from the electronic database [0034] [0040] [0045].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627